In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, made after a statutory fair hearing, which affirmed a determination of the Orange County Commissioner of Social Services denying petitioner’s request for child care services, the State Commissioner appeals from a judgment of the Supreme Court, Orange County, dated July 30, 1974, which (1) held that petitioner was entitled to an allowance for day care services since she was enrolled in a full-time, State-approved "vocational rehabilitation” program, and (2) remanded the matter for a further hearing limited to the issue whether petitioner was satisfactorily participating in said program. Judgment affirmed, without costs. Under the circumstances herein, Special Term’s determination was proper (see Matter of Hylton v Nyden, 48 AD2d 913). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur. [78 Misc 2d 785.]